Citation Nr: 9923352	
Decision Date: 08/18/99    Archive Date: 08/26/99

DOCKET NO. 97-29 089A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for pulmonary 
tuberculosis, inactive, currently evaluated as 30 percent 
disabling.  



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel






INTRODUCTION

The veteran served on active duty from May 1955 to May 1958.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 1997 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA), in which an evaluation in excess of 30 
percent disabling was denied for tuberculosis, pulmonary, 
chronic, far advanced, inactive.  


REMAND

The veteran contends that an evaluation in excess of 30 
percent disabling is warranted for his service-connected 
inactive pulmonary tuberculosis.  Specifically, he contends 
that he suffers from chronic lung problems as a result of his 
tuberculosis, and that he has been unable to obtain a good 
paying job as a result thereof.  

Having reviewed the record, the Board has concluded that this 
claim must be remanded to the RO for the purpose of further 
evidentiary development.  Specifically, the rating criteria 
used in evaluating the veteran's service-connected inactive 
pulmonary tuberculosis include those found in both Diagnostic 
Code 6724 (as the veteran was entitled to service-connected 
benefits for pulmonary tuberculosis prior to August 16, 1968) 
and Diagnostic Code 6731, which provides evaluations based on 
residuals of pulmonary tuberculosis.  Evaluations made under 
Diagnostic Code 6731 are based on whether the pulmonary 
tuberculosis residuals are primarily manifested by 
interstitial lung disease, restrictive lung disease, or 
obstructive lung disease.  

In this case, the Board must apply the pulmonary rating 
criteria which are most favorable to the veteran and his 
claim.  At the present time, however, the record does not 
contain sufficient medical information on which to base a 
determination as to whether an increased evaluation is 
warranted under the appropriate diagnostic criteria.  While a 
recent VA examination report shows that the veteran suffers 
from chronic obstructive lung disease as a result of a long 
history of smoking, there is no medical evidence which 
indicates whether the residuals of pulmonary tuberculosis, if 
any, are currently manifested by interstitial lung disease, 
restrictive lung disease, or obstructive disease.  In 
addition, while the recent VA examination indicates that 
pulmonary function studies were conducted both at the time of 
the May 1997 examination and previously in June 1995, the 
complete reports of this testing have not been associated 
with the claims folder and cannot be reviewed at this time.  

On remand, therefore, the veteran will be afforded a new VA 
pulmonary examination in order to ascertain the exact nature 
and severity of any currently manifested pulmonary residuals 
which can be associated with his history of pulmonary 
tuberculosis.  In addition, the VA examiner will be asked to 
identify the pulmonary pathology attributable solely to the 
service-connected residuals of inactive pulmonary 
tuberculosis, as opposed to any pulmonary pathology which is 
related to longstanding cigarette smoking.  In addition, the 
VA examiner will be asked to identify whether the currently 
manifested pulmonary tuberculosis residuals, if any, are 
primarily manifested by restrictive, obstructive, or 
interstitial lung disease. 

The veteran has also indicated that he has received treatment 
for his pulmonary problems from the Memphis VAMC, and he 
testified at his personal hearing that he is sometimes 
examined as often as 3 times per month.  He also reported an 
inpatient admission at that facility in June 1995 for 
evaluation of complaints of chest pain and shortness of 
breath.  The records associated with this treatment have not 
yet been associated with the claims folder, and thus, the RO 
will have the opportunity to obtain them on remand.  

Accordingly, this claim is REMANDED for the following 
actions:

1.  The RO should contact the veteran and 
ask him to provide information regarding 
treatment for pulmonary problems in 
recent years, to include either VA or 
private sources.  Utilizing the 
information provided by the veteran, the 
RO should contact all named caregivers 
and facilities in order to request copies 
of the veteran's treatment records.  In 
particular, the RO should request copies 
of the veteran's recent treatment records 
(for at least the past five years) from 
the Memphis VAMC, to include records 
pertaining to inpatient treatment for 
shortness of breath and chest pain in 
June 1995.  In addition, the RO should 
request copies of pulmonary function 
studies conducted at the Memphis VAMC in 
June 1995 and May 1997, as the reports of 
these studies have not yet been 
associated with the claims folder.  All 
records obtained through these channels 
should be associated with the claims 
folder.  

2.  The RO should schedule the veteran 
for an examination by a VA physician 
specializing in pulmonary disorders.  The 
examination should include all special 
tests and studies as indicated, to 
include chest x-rays and pulmonary 
function studies, and copies of the 
reports of these examinations must be 
associated with the claims folder in 
addition to the examination report.  The 
pulmonary function reports must provide 
information as to the percent of forced 
vital capacity (FVC) predicted; the ratio 
of Forced Expiratory Volume in one second 
to FVC (FEV-1/FVC); the percent of 
diffusion capacity of the lung for carbon 
monoxide by the single breath method 
(DLCO (SB)) predicted; and the maximum 
exercise capacity in ml/kg/min oxygen 
consumption with cardiorespiratory 
limitation.  The examiner should also 
indicate whether or not the residuals of 
pulmonary tuberculosis are manifested by 
cor pulmonale, right ventricular 
hypertrophy, episodes of acute 
respiratory failure, or pulmonary 
hypertension; also, it should be noted 
whether outpatient oxygen therapy is 
required.  All objective findings should 
be noted in detail.  

Following completion of the specified 
testing and examinations, the examiner 
should identify the currently manifested 
pulmonary residuals, if any, which are 
attributable solely to the veteran's 
service-connected inactive pulmonary 
tuberculosis.  In the event that such 
residuals are found, the examiner should 
specify whether these residuals are 
primarily manifested by interstitial lung 
disease, restrictive lung disease, or 
obstructive disease.  If no such 
residuals are identified on objective 
examination, this finding should be 
expressly stated along with supporting 
evidentiary bases.  In addition, the 
examiner should differentiate the current 
pulmonary pathology which is related to 
the veteran's long history of cigarette 
smoking or other causes from that which 
is related to the residuals of pulmonary 
tuberculosis.  The requested opinions 
must be made on the basis of sound 
medical principles without resort to 
conjecture, and if any opinion cannot be 
provided by the examiner, the reasons 
therefor should be expressly stated in 
the examination report.  

The veteran's complete medical history 
should be reviewed by the examiner prior 
to the examination and to that end, a 
copy of this Remand and the claims folder 
should be provided to the examiner prior 
to the examination.  

3.  Thereafter, the RO should review the 
claims folder in order to ensure that the 
specified evidentiary development has 
been completed to the extent possible.  
If any development remains incomplete, 
appropriate corrective measures should be 
taken.  If the VA examination report does 
not contain all of the requested opinions 
and/or reports of specific diagnostic 
tests/studies, it should be returned for 
completion.   

4.  Upon finding that the required 
development has been completed to the 
fullest extent possible, the RO should 
review the appellant's claim based on all 
of the evidence which is now of record, 
in order to determine whether a favorable 
outcome is now warranted.  In doing so, 
the RO should consider all applicable 
diagnostic criteria in order to ensure 
that the criteria most favorable to the 
veteran are utilized.  If the decision 
remains adverse, the RO should provide 
the appellant and his representative with 
a Supplemental Statement of the Case, 
along with an adequate period of time 
within which to respond thereto.  
Thereafter, the case should be returned 
to the Board for further action, as 
appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The purpose of this Remand is to conduct further evidentiary 
development.  The Board intimates no opinion as to the 
ultimate outcome of the claim on appeal.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












